NOVOGEN LIMITED ABN 37-063-259-754 www.novogen.com 140 Wicks Road, NORTH RYDE, NSW, 2113 Telephone: 02 9878 0088 APPENDIX 4E incorporating ANNUAL REPORT FOR THE YEAR ENDED 30 JUNE, 2011 RESULTS FOR ANNOUNCEMENT TO THE MARKET $’000 Revenue from continuing operations up 13.5% to Loss after income tax from continuing operations down 30.8% to Net loss for the period attributable to members down 47.4% to The amounts included in this report are for the financial year ended 30 June, 2011. Comparative figures are for the previous corresponding period being the financial year ended 30 June, 2010 unless otherwise stated. The Directors of Novogen Limited do not recommend the payment of a dividend. No dividends were declared or paid during the year ended 30 June, 2011. Refer to Operating and Financial Review shown in the attached Directors’ Report for an explanation of the above disclosures. 2 CONTENTS Page No. Directors' Report 4 – 30 Auditor’s Independence Declaration 31 Corporate Governance Statement 32 – 36 Statement of Comprehensive Income 37 Statement of Financial Position 38 Statement of Changes in Equity 39 Statement of Cash Flows 40 Notes to the Financial Statements 41 – 85 Directors' Declaration 86 Independent Audit Report to the Members 87 – 88 ASX additional information 89 – 90 3 DIRECTORS’ REPORT Your Directors submit their report for the year ended 30 June, 2011. This annual report has been based on financial statements which have been audited. DIRECTORS The names and details of the Company’s Directors at the date of this report are as follows: Mr WD Rueckert – elected Chairman 18 October, 2010. Mr JT Austin – appointed 20 September, 2010 Mr PDA Scutt – appointed 29 October, 2010 Mr PR White – appointed 20 September, 2010 Mr RC Youngman – appointed 20 September, 2010 Former directors who served during the twelve months ended 30 June, 2011: Mr PA Johnston – resigned as Chairman and Director 18 October, 2010. Mr GM Leppinus – retired 29 October, 2010 Professor PJ Nestel AO – retired 29 October, 2010 Directors were in office for the entire period unless otherwise stated. Names, qualifications, experience and special responsibilities William D Rueckert Non-executive Chairman Mr Rueckert has been director of the Company since March 2009 and was elected Chairman of Novogen Limited effective 18 October, 2010. Mr Rueckert was a Director of Marshall Edwards, Inc. between March 2007 and March 2009 and was reappointed as a Director in March 2011. Mr Rueckert is the Managing Member of Oyster Management Group LLC an investment fund specialising in community banks. From 1991 to 2006 he was President and Director of Rosow & Company, a private investment firm based in Connecticut with interests in the petroleum and resort development industries. From 1981 until 1988 he was President of United States Oil Company, a publicly traded oil exploration business. Among his many civic associations, Mr Rueckert is Director and President of the Cleveland H. Dodge Foundation, a private philanthropic organisation in New York City and Chairman of the Board of the Trustees of Teachers College, Columbia University. Other current and former directorships held in the last three years Mr Rueckert is currently a Director of Chelsea Therapeutics, Inc. a Nasdaq listed drug development company and Fairfield County Bank, a community bank in Ridgefield, Connecticut. Mr Rueckert is currently a Director of NASDAQ listed, Novogen subsidiary, Marshall Edwards, Inc. During the last three years Mr Rueckert has served as a Director for the Emergency Filtration Products, Inc. and Rapid Pathogen Screening, Inc. Special responsibilities Chairman of the Board Chairman of the Remuneration Committee Chairman of the Audit Committee 4 DIRECTORS’ REPORT Josiah T AustinNon-executive Director Mr Austin is a United States resident and the largest shareholder in Novogen. He is managing member of El Coronado Holdings, LLC, a privately owned investment holding company, which invests in public and private companies.He and his family own and operate agricultural properties in the states of Arizona, Montana, and Northern Sonora, Mexico through El Coronado Ranch & Cattle Company, LLC and other entities.Mr Austin previously served on the Board of Directors of Monterey Bay Bancorp of Watsonville, California, and is a prior board member of New York Bancorp, Inc., and North Fork Bancorporation. Other current and former directorships held in the last three years During the last three years Mr Austin has served as Director of Goodrich Petroleum, Inc., a position he has held since 2002. Peter DA ScuttNon-executive Director B Com Mr Scutt is an Australian based corporate advisor who is currently a consultant to specialist corporate advisory house, Spark Capital.Mr Scutt has broad investment and corporate finance experience through his past positions as cofounded and CEO of Texel Capital and managing partner of BT Venture Partners.His early career was highlighted by senior positions, over a 12 year period, at Bankers Trust Company both in Australia and New York where he was a partner and senior managing director. Mr Scutt has a Bachelor of Commerce from the University of NSW. During the last three years Mr Scutt has served as an alternate Director of Print and Digital Publishing Pty Ltd. Ross C Youngman Non-executive Director B Com, MBA Based in Australia, Mr Youngman is co-founder and Chief Executive Officer of Five Oceans Asset Management and has over 25 years' international experience in the finance industry covering stockbroking, financial planning and asset management. He spent 12 years with Bankers Trust and Deutsche Bank in both Sydney and New York and was most recently Chief Executive Officer of Deutsche Asset Management in Australia.Prior positions included Head of Deutsche Asset Management's US mutual fund business and Head of BT Funds Management's US asset management business. Mr Youngman has a Bachelor of Commerce from the University of Tasmania and an MBA from Columbia Business School, New York. Peter R White Non-executive Director AB, MBA Mr White is a United States resident and is a corporate finance professional with over 30 years’ experience in financing and advising companies in the US. He has broad industry experience including technology, media and communications, business services and energy distribution. Among current responsibilities, Mr White is building a leveraged finance business servicing private equity firms in the US for RBS Citizens Bank. Mr White has previously worked in senior positions for several large North American financial services leaders, including BankBoston, Fleet Securities, GE Capital CIT Group and TD Bank. Mr White was educated at Dartmouth College, AB Cum Laude 1977 and has an MBA from The Wharton School - University of Pennsylvania. 5 DIRECTORS’ REPORT Philip A Johnston Non-executive Chairman Dip Eng (Production) Non-executive Director since 1997, Mr Johnston was elected Chairman of Novogen Limited with effect from 1January, 2001. Mr Johnston has extensive experience in the pharmaceutical industry including 9 years as an Executive Director of Wellcome Australia Limited. He was previously a Director of two subsidiary Companies of GlaxoWellcome. He has had responsibility for production, distribution, quality assurance and consumer product development and has been directly involved in the establishment of strategic alliances and joint ventures. He has completed a number of executive development programs including the University of NSW and the London Business School. Other current and former directorships held in the last three years During the last three years Mr Johnston has served as a Director of the NASDAQ listed, Novogen subsidiary, Marshall Edwards, Inc. Special responsibilities Chairman of the Board (resigned 18 October, 2010) Chairman of the Remuneration Committee (resigned 18 October, 2010) Member of the Audit Committee (resigned 18 October, 2010) Geoffrey M Leppinus Non-executive Director BEc, FCA Non-executive Director since February 2005, Mr Leppinus was, until July 2002, a Senior Audit and Advisory partner of KPMG with over 30 years experience in professional accounting and auditing. At KPMG he was responsible for the audit of a number of large public companies and the Australian subsidiaries of US listed public corporations. Mr Leppinus has experience in the assessment of systems of internal control over financial reporting and the financial reporting requirements applicable to listed public companies. He has also had a wide range of experience in conducting due diligence for business acquisitions. Mr Leppinus has served as a member of the Australian Auditing Standards Board and member of the State Council of the Institute of Chartered Accountants in Australia. Special responsibilities Chairman of the Audit Committee (retired 29 October, 2010) Member of the Remuneration Committee (retired 29 October, 2010) Professor Paul J Nestel Non-executive Director AO, MD, FTSE, FRACP, FAHA, FCSANZ Professor Nestel is currently on the Senior Faculty at the Baker Heart Research & Diabetes Institute, Melbourne. Professor Nestel is also a Consultant Physician at the Alfred Hospital, Melbourne. He is Honorary Professor of Medicine at Deakin University, Melbourne. He was formerly Clinical Professor in Medicine, The Flinders University of South Australia. Professor Nestel has been closely involved in national and international pharmaceutical trials of cardiovascular drugs. He has been and remains a member of national and international committees for research and policy on cardiovascular disease. He has published over 420 scientific and medical papers and is a Fellow of the Australian Academy of Technological Sciences and Engineering, the Royal Australasian College of Physicians, a Fellow of the American Heart Association and a Fellow of the Cardiac Society of Australia and New Zealand. Professor Nestel is an Officer of the Order of Australia and recipient of the Centenary Medal. Other current and former directorships held in the last three years During the last three years Professor Nestel has served as a Director for the NASDAQ listed, Novogen subsidiary, Marshall Edwards, Inc. 6 DIRECTORS’ REPORT Special responsibilities Member of the Remuneration Committee (retired 29 October, 2010) Member of the Audit Committee (retired 29 October, 2010) COMPANY SECRETARY Ronald L Erratt FINA Mr Erratt has been the Company Secretary of Novogen Limited since it floated on the Australian Stock Exchange in 1994. He is also the Company Secretary for all the wholly-owned subsidiaries of Novogen. Mr Erratt has over 30 years experience in accounting and commercial roles. Prior to joining Novogen he was the Director of Superannuation Fund Administration at Towers Perrin, an international firm of Actuaries and Management Consultants. Mr Erratt’s employment was terminated on 31 December, 2010. However he continues to provide consulting services to the Company and has remained as the Company Secretary following the termination of his employment. Directors' interests in the shares and options of the Company At the date of this report the interests of the Directors, and their related parties, in the shares and options of Novogen Limited were: Ordinary shares fully paid Options Number outstanding Exercise price Expiry date JT Austin - WD Rueckert 26 January 2015 P Scutt - 26 January 2015 PR White - 26 January 2015 R Youngman - 26 January 2015 7 DIRECTORS’ REPORT KEY FINANCIAL DATA Percentage $'000 $'000 change Revenue from continuing operations % Loss from ordinary activities after tax attributable to members ) ) %) Loss for the period attributable to members ) ) %) Net tangible assets per share (dollars) Earnings per share Cents Cents Basic and diluted earnings/(loss) per share from continuing operations ) ) Dividends paid or recommended The Directors of Novogen Limited do not recommend the payment of a dividend. No dividends were declared or paid during the year. 8 DIRECTORS’ REPORT Corporate Information Novogen Limited is a company limited by shares and is incorporated and domiciled in Australia. Novogen Limited shares are publicly traded on the Australian Stock Exchange (ASX). The trading symbol on the ASX is “NRT”. Novogen Limited’s ordinary shares trade in the US in the form of ADRs on the NASDAQ Capital Market. Each ADR represents five ordinary Novogen shares. The trading symbol on NASDAQ is “NVGN”. Nature of operations and principle activities The principle activities of the entities within the Group during the year were: · pharmaceutical research and development; and · marketing of consumer healthcare products. Employees The Group employed 21 people as at 30 June, 2011 (2010: 37 people). 9 DIRECTORS’ REPORT OPERATING AND FINANCIAL REVIEW Operating results for the year Cash resources At 30 June, 2011, the Group had total funds of $6.0 million compared to $15.1 million at 30 June, 2010. Cash was used to fund the Group’s operations including the drug development program undertaken by Novogen’s US subsidiaries Marshall Edwards, Inc. (“MEI”), Glycotex, Inc. (“Glycotex”) and in connection with the restructuring of the Australian business following the transfer of the drug development program to MEI. Revenue The Group earned revenues from continuing operations for the year ended 30 June, 2011 of $2.0 million versus $1.8 million in the previous corresponding period. The increase relates to additional royalty revenue recognised and dividend income received from a small investment the Company holds in Nox Technology, which was partially offset by a decrease in interest earned due to a reduction in cash balances held. The Company has been looking at strategic alternatives for its consumer products business. The consumer products business is not part of the Company’s longer term focus of therapeutic drug development, which the Company is undertaking through its majority owned subsidiaries MEI and Glycotex. The Company commenced a planned process to dispose of this business and in April 2011 appointed a financial advisor to actively search for a buyer and complete the plan. This business has been classified as a discontinuing operation for the purposes of this report. The group earned revenue from discontinuing operations for the year ended 30 June, 2011 of $11.4 million versus $8.1 million for the year ended 30 June, 2010. Consumer product sales Sales of consumer health care products for the year ended 30 June, 2011 were $10.8 million, an increase of $2.8 million from $8.0 million for the twelve months ended 30June, 2010. The increase was primarily related to new distribution in Brazil and increased volume sold to our distributor in Italy. Other revenue from discontinuing operations for the year ended 30 June, 2011 was $0.5 million, an increase of $0.4 million from $0.1 million for the twelve months ended 30 June, 2010. The increase was as a result of signing an amended licence agreement with a European distributor to sell an alternate red clover product. This agreement replaces a previous licence agreement and included an upfront licence fee and an ongoing minimum royalty fee. Net loss The operating loss attributable to Novogen shareholders for the financial year, after allowing for losses attributable to non-controlling interests of $2.9 million, reduced by $5.8 million or 47% to $6.5 million from a loss of $12.3 million for the previous year. The net loss from continuing operations after income tax for the consolidated Group for the year ended 30June, 2011 reduced by $3.3 million to $12.9 million from $16.2 million for the previous year. The reduction in the Group’s net loss for the year ended 30 June, 2011 was primarily due to reduced research and development costs as the Company is refocusing on smaller clinical studies of its next generation drug candidates, representing savings from the large Phase III OVATURE study conducted in previous years. These savings have been partially offset by increased administrative expenses associated with the termination payments made in relation to the restructuring of the Austrialian business and the increased costs of developing the US management team in MEI, to progress the Company’s oncology drug development program. 10 DIRECTORS’ REPORT The net profit from discontinuing operations was $3.5 million for the year ended 30 June, 2011 compared to $0.9 million for the previous year ended 30 June, 2010. The increased profit was primarily as a result of the increased revenue earned from Brazil and Italy, combined with currency gains by this business segment, which are partially offset by corresponding currency movements in the Company’s other business segments. The net profit from discontinuing operations, before tax and currency movements, for the year ended 30 June, 2011, was $1.5 million compared to $0.6 million for the year ended 30 June, 2010. Corporate developments Novogen Board of Directors On 20 September, 2010 the Company appointed three new Directors. The new appointments were MrRoss Youngman, Mr Peter White and Mr Josiah T Austin. More information on each of the Directors is contained under the item “Directors” commencing on page 4. William Rueckert was appointed Chairman on 18 October, 2010, following the resignation of Philip Johnston as both Chairman and a director. The Board of Novogen accepted Mr Johnston’s resignation with regret and expressed appreciation for his years of dedicated service to the Company.Mr Johnston joined the Board in 1997 and had served as Chairman since 2001. At the Company’s AGM on 29 October, 2010, Mr Geoff Leppinus and Professor Paul Nestel AO retired as directors of the Company.Geoff Leppinus joined the Board in 2005 and chaired the Audit Committee for each of his years on the Board.Professor Paul Nestel served a Director of both Novogen and MEI for more than 10 years. On 29 October, 2010, Mr Peter Scutt was appointed to the Board. Peter brings broad investment and corporate finance experience to Novogen. More information is contained under the item “Directors” commencing on page 4. Transfer of R&D function to the US Following the unfavourable outcome of the OVATURE clinical trial, Novogen has restructured its business, setting up a new management team in the US to manage the oncology drug development program through the subsidiary MEI. As part of this restructuring, the Company has taken the strategic decision to shift resources from the drug discovery program to the drug development of the existing drugs contained in the Company’s intellectual property portfolio. This has resulted in the Company winding down the scientific operations in Australia and investing in key personnel in MEI to continue the drug development program. In winding up the scientific operations in Australia, the Company retrenched 10 staff in December 2010 with a further 5 staff being retrenched in the period ended 30 June, 2011. MEI has employed 9 additional staff members during the year to build the team to progress the development of the Company’s oncology drug candidates. 11 DIRECTORS’ REPORT IP sale to MEI On 10 May, 2011 the asset purchase agreement entered into between the MEI, Novogen Limited, and Novogen Research Pty Limited on 21 December, 2010 was completed. The closing of the transaction followed approval at a meeting of Novogen shareholders on 6 May, 2011. The agreement was previously approved at MEI’s Annual Meeting of Stockholders on 13 April, 2011. Under the agreement, MEI acquired Novogen’s isoflavone-based intellectual property portfolio in exchange for issuing Novogen 1,000 shares of Class A Preferred Stock. Each share of Preferred Stock is convertible into 4,827 shares of MEI common stock for an aggregate of 4,827,000 shares, valued in total at US$4 million based on the volume weighted average price over the 20 trading days prior to the date of the execution of the asset purchase agreement. Should any of the acquired assets achieve a statistically significant result in a Phase II clinical trial or the first patient is enrolled in a Phase III clinical trial, each share of Class A Preferred Stock not already converted will become convertible into 9,654 of MEI’s common stock. MEI can buy back the Preferred Stock at any time within five years at a total price of US$12 million. ADM Royalty During the year the Company renegotiated the licence agreement in place with Archer Daniels Midlands Company (“ADM”) which related to the Company’s soy patents. The result was that the Company will receive an upfront cash payment of US$2.9 million (less any withholding tax payable) as the full consideration for all unpaid amounts otherwise payable by ADM for the period to 31 May, 2013. These funds were received in July, 2011. Nasdaq On 23 July, 2010 the Company received a notice from Nasdaq advising that it was no longer in compliance with the Nasdaq listing requirements allowing 180 days to correct the non-compliance. The Company was granted an additional 180 calendar days, or until 18 July, 2011, to regain compliance in accordance with Nasdaq Rule5810(c)(3)(A). On 6 April, 2011 the Company received a further notice from Nasdaq confirming that for the ten consecutive business days, from 23 March, 2011 to 5 April, 2011, the closing bid price of the Company’s American Depository Receipts (“ADR’s”) had been at US$1.00 per ADR or greater. Accordingly, the Company has regained compliance with Listing Rule 5550(a)(2) and this matter is now closed. A further notice was received from Nasdaq on 21 July, 2011. Information regarding this notice is contained below under the item “Significant events after the end of the reporting period”. Notification from the Nasdaq Stock Market has no bearing on the ASX listing. Marshall Edwards Capital Raising On 7 February, 2011, MEI entered into an At Market Issuance Sales Agreement with McNicoll, Lewis& Vlak LLC (“MLV”), under which MEI may, from time to time, issue and sell through MLV, as MEI’s agent, shares of its common stock pursuant to a prospectus supplement related to a shelf registration statement covering sales of common stock with an aggregate offering price of up to US$1,815,000, which MEI filed with the SEC on the same date. During February and March 2011, MEI issued 55,201 shares of common stock under a sales agreement for US$131,000, resulting in net proceeds of US$48,000 after deducting offering-related expenses. 12 DIRECTORS’ REPORT On 17 March, 2011, MEI entered into a Stock Purchase Agreement with Ironridge Global Biopharma (“Ironridge”), a division of Ironridge Global IV, Ltd. During March 2011, pursuant to this agreement, MEI issued to Ironridge (i)644,347 shares of common stock for US$1,001,700, and (ii)742 shares of MEI’s Series B preferred stock, US$0.01 par value, at a purchase price of US$1,000 per share. Additionally, Ironridge paid US$742,000 in cash for 742 Series B Preferred Shares. On 31 March, 2011, MEI redeemed and cancelled all of the outstanding Series B Preferred Shares that had been issued to Ironridge, and cancelled the promissory notes as payment to Ironridge for redemption of the Series B Preferred Shares. The Company’s cash proceeds from the transactions with Ironridge were US$687,000, after deducting offering-related expenses. On 2 May, 2011, MEI announced that it has entered into a definitive Securities Purchase Agreement with certain institutional investors to sell in a private placement common stock and warrants for gross proceeds of up to US$4 million, before deducting fees and expenses of the offering, of which approximately US$1.1million would result from the sale of approximately 835,217 shares of common stock at US$1.333 per share. The remaining US$2.9 million would be subject to the exercise of one-year series B warrants at their initial exercise price of US$1.333 per share and the fulfilment or waiver of certain conditions. MEI will also issue series A warrants which will initially represent the right to purchase up to 626,413 shares of common stock exercisable after six months for a period of five years and subject to proportionate increases to the extent the series B warrants are exercised. Series C warrants may entitle the holders to obtain additional shares of common stock exercisable in the event the trading price of the common stock is below certain levels on specified future dates during a period of up to one year following the closing date. On 16 May, 2011, MEI entered into an Amended and Restated Securities Purchase Agreement with certain accredited investors (the “Purchasers”) which amends and restates in its entirety the Securities Purchase Agreement, dated 2 May, 2011. The Amended Purchase Agreement eliminates the series C warrants provided for in the Original Purchase Agreement and provides for the issuance of additional shares (the “Adjustment Shares”) of the Company’s common stock, and cash payments to the Purchasers to the extent the trading price of the common stock is below certain levels on the adjustment dates. Pursuant to the Amended and Restated Securities Purchase Agreement, on 18 May, 2011 MEI issued to the Purchasers: (i)835,217 shares of common stock, at a purchase price of US$1.333 per share; (ii)series A warrants which will initially represent the right to purchase up to 626,413 shares of common stock; and (iii)series B warrants which will initially represent the right to purchase up to 2,165,534 shares of common stock. In addition, MEI has agreed to issue to the Purchasers, Adjustment Shares, to the extent the applicable price of the common stock is below US$1.333 per share, but greater than or equal to US$0.75 per share, on certain dates during the one year period ending on the first anniversary of the date of the closing of the offering, including as a result of a subsequent offering by MEI of its securities at a price below the purchase price of the common shares. The number of Adjustment Shares issuable will initially be limited to 649,242, subject to proportionate increases to the extent the series B warrants have been exercised prior to the applicable adjustment date, up to a maximum of 2,332,583 shares. If the applicable price based on the trading price of the MEI’s common stock is below US$0.75 per share on any adjustment date, MEI will, in addition to issuing the applicable number of Adjustment Shares, refund to the Purchasers an amount in cash per share of common stock purchased by the Purchasers in the transaction based on the difference between US$0.75 and the price of the common stock on such adjustment date. 13 DIRECTORS’ REPORT Upon the closing of the offering, the MEI has also agreed to issue to Roth Capital Partners, as placement agent, warrants for the purchase of an amount of common stock equal to 7% of the common shares, which warrants will be exercisable on the same terms, including as to the increase in the number of shares of common stock issuable upon exercise, as the series A warrants, as well as to pay a cash fee equal to 7% of the gross proceeds of the offering. Nasdaq In September 2009, MEI received a letter from The Nasdaq Stock Market (“Nasdaq”) notifying MEI that for the previous 30 consecutive business days the bid price of its common stock closed below the minimum US$1.00 per share requirement for continued inclusion on the Nasdaq Global Market under Nasdaq Rule 5450(a)(1). According to Nasdaq's letter, MEI would be afforded a grace period of 180 calendar days, or until 15 March, 2010, to regain compliance in accordance with Nasdaq Rule 5810(c)(3)(A). In order to regain compliance, shares of MEI’s common stock must maintain a minimum bid closing price of at least US$1.00 per share for a minimum of ten consecutive business days during the grace period. On 16 March, 2010, MEI received notice from The Nasdaq Stock Market that it had not regained compliance and that MEI would be suspended from The Nasdaq Global Market on 25 March, 2010, unless it requested a hearing. On 23 March, 2010 MEI requested a hearing before the Nasdaq Hearings Panel. On 29 March, 2010, MEI stockholders approved an amendment to MEI's Restated Certificate of Incorporation to effect a reverse stock split of MEI's common stock at a 1-for-10 reverse split ratio. The reverse stock split of MEI’s outstanding common stock was effected on 31 March, 2010 on a 1-for-10 split adjusted basis. Following the reverse stock split, the closing bid price of MEI’s common stock closed above the US$1.00 minimum requirement for ten consecutive trading days. MEI received notification from The Nasdaq Stock Market that it had regained compliance with the US$1.00 minimum closing bid price in accordance with the Nasdaq Listing Rule 5450(a)(1). The Nasdaq Hearings Listing Qualifications Panel determined to continue the listing of MEI securities on the Nasdaq Stock Market and, therefore, the hearing before the Hearings Listing Qualifications Panel was cancelled. For the purpose of this report we have adjusted all share data presented retrospectively to incorporate the 1-for-10 reverse stock split. On 18 May, 2010 MEI received a notice from Nasdaq indicating that MEI failed to comply with the minimum stockholders’ equity requirement set forth in Nasdaq Listing Rule 5450(b)(1)(A) for continued listing of its common stock on the Nasdaq Global Market because stockholders’ equity as of 31 March, 2010 as set forth in MEI’s quarterly report on Form 10-Q for the period ended 31 March, 2010 of US$9.16million was below the US$10million minimum stockholders’ equity requirement. The notice also stated that MEI would be provided 45 calendar days, or until 2 July, 2010, to submit a plan to regain compliance. MEI responded to Nasdaq on 2 July, 2010. The response included plans to satisfy the listing requirements with respect to the maintaining a minimum US$10 million Shareholders’ equity value. MEI stated its intention to pursue a capital raising transaction within the time provided by Nasdaq rules if market conditions permit, to further fund development of its product candidates 1) triphendiol or its primary active metabolite NV-143, a potentially more potent, second generation analog of phenoxodiol; and 2) NV-128. In the alternative, MEI intended to apply to transfer the listing of its common stock from the Nasdaq Global Market to the Nasdaq Capital Market. On 5 August, 2010, MEI received a letter from Nasdaq indicating that, based on the plan it submitted, Nasdaq has determined to grant it an extension, through 15 November, 2010, to regain compliance with the Rule by establishing stockholders’ equity of at least US$10,000,000. 14 DIRECTORS’ REPORT On 16 November, 2010, MEI received a notification letter from the Listing Qualifications Staff of The Nasdaq Stock Market LLC notifying MEI that, based on its continued non-compliance with the minimum US$10,000,000 stockholders’ equity requirement for continued listing on The Nasdaq Global Market, as set forth in Listing Rule 5450(b)(1), MEI is subject to delisting from The Nasdaq Global Market unless it requested a hearing before a Nasdaq Listing Qualifications Panel (the “Panel”). MEI requested a hearing before the Panel. In connection with the hearing, which was held on 6 January, 2011, the Panel may grant MEI an additional compliance period of up to 180 calendar days from the date of the Nasdaq staff’s determination, or 16 May, 2011, to evidence compliance with the minimum stockholders’ equity requirement for continued listing on The Nasdaq Global Market. After consideration of information provided by MEI at the Panel meeting, and generally within 30 days, the Panel would issue a written decision. On 14 July, 2010, MEI received notice from Nasdaq stating that for the last 30 consecutive business days, the Market Value of Publicly Held Shares closed below the minimum US$5million required for continued listing on the Nasdaq Global Market under Nasdaq Rule 5450(b)(1)(C). Market Value of Publicly Held Shares is calculated by multiplying the publicly held shares, which is total shares outstanding less any shares held by officers, directors, or beneficial owners of 10% or more, by the consolidated closing bid price. Novogen Limited owned 71.3% of the outstanding common stock of MEI. Therefore, the value of Novogen Limited’s shares was excluded from the Market Value of Publicly Held Shares of MEI. According to Nasdaq’s letter, MEI was afforded a grace period of 180 calendar days, or until 10 January, 2011, to regain compliance in accordance with Nasdaq Rule 5810(c)(3)(A). MEI did not resolve the deficiency by the end of the grace period, and on 21 January, 2011, MEI received notice from Nasdaq stating that MEI’s failure to regain compliance with the minimum Market Value of Publicly Held Shares would serve as an additional basis for delisting. The 21 January notice also stated that the Panel would consider this matter in their decision regarding MEI’s continued listing on the Nasdaq Global Market and invited MEI to present its views with respect to this additional deficiency to the Panel in writing no later than 28 January, 2011. On 28January, 2011, MEI provided a formal written submission to Nasdaq detailing MEI’s plans to resolve this deficiency, and requested an exception through 16 May, 2011 to evidence compliance with the US$5 million Market Value of Publicly Held Shares requirement, as set forth in Listing Rule 5450(b)(1)(C). On 14 March, 2011, MEI received a response from the Nasdaq Listing Qualifications Panel indicating that the request for a transfer and continued listing on the Nasdaq Capital Market had been granted pending verification by the Listing Qualifications Staff. MEI’s common stock began trading on the Nasdaq Capital Market on 16 March, 2011. On 23 March, 2011, MEI received approval from the Listing Qualifications Staff to transfer to the Nasdaq Capital Market Listing, effective 16 March, 2011. Under Nasdaq rules, MEI are required to maintain minimum stockholders’ equity of US$2.5 million. If MEI stockholders’ equity falls below US$2.5 million, MEI would have 45 calendar days from the date of notification by Nasdaq to submit a plan to regain compliance. If the plan is accepted, Nasdaq can grant an extension of up to 180 calendar days from the date of the original notification for MEI to evidence compliance with this requirement. The sale of the shares of common stock and warrants issued in the private placement that closed on 18 May, 2011 will result in MEI recording a derivative liability under generally accepted accounting principles, based on certain anti-dilution provisions contained in the warrants and the Purchase Agreement (dated 18 May, 2011). MEI expects its stockholders’ equity will fall below US$2.5million as a result of the derivative accounting treatment associated with the private placement and, therefore, may lead to de-listing of its common stock on the Nasdaq Stock Market, unless MEI are able to increase their stockholders’ equity through an equity offering or otherwise. If MEI are not able to comply with the listing standards of the Nasdaq Capital Market, its common stock will be delisted from Nasdaq and an associated decrease in liquidity in the market for its common stock will occur. 15 DIRECTORS’ REPORT Clinical development The Company’s clinical development program is now run through Novogen’s subsidiaries MEI and Glycotex. MEI runs the Company’s oncology drug development program and Glycotex is developing the Glucan based wound healing technology. MEI Clinical Product Development Programs Program 1: NADH Oxidase Inhibitors MEI’s first and most advanced program is a family of compounds that includes Phenoxodiol, a first-generation compound that has been well tolerated in more than 400 patients, and a next-generation compound called NV-143. First Generation: Phenoxodiol Phenoxodiol has been administered to more than 400 patients via oral or intravenous routes and appears to be well tolerated with low toxicity. In June 2010, MEI unblinded the results of its randomized OVATURE trial of orally administered Phenoxodiol in combination with platinum-based chemotherapy in women with recurrent ovarian cancer. The trial was closed in April 2009 with 142 out of a planned 340 patients enrolled. The final analysis determined that the trial did not show a statistically significant improvement in either its primary (progression-free survival) or secondary (overall survival) endpoints. In this trial, less than 1% of patients (one out of 142) achieved a clinical response in either arm, suggesting that in this patient population, Phenoxodiol does not overcome platinum-resistance when administered orally. In a comparable Phase II clinical trial of intravenously administered Phenoxodiol in combination with platinum-based chemotherapy in a patient population comparable to that enrolled in the OVATURE study, a clinical response was observed in 30% of patients (six out of 20). Pharmacokinetic studies suggest that significantly higher levels of active drug are measured when isoflavone compounds are administered intravenously versus the oral route. As a result of these findings, MEI intends to pursue the clinical development of its next-generation compounds using an intravenous formulation. Next Generation: NV-143 NV-143 is the primary metabolite of Triphendiol, a second-generation derivative of Phenoxodiol. Pre-clinical studies show that NV-143 demonstrates enhanced anti-tumor activity against a broad range of tumor cell lines when used alone or in combination with platinum-based chemotherapy when compared to both Phenoxodiol and Triphendiol. As a result, NV-143 has been selected as the lead product candidate for this program. MEI is completing drug manufacturing and non-clinical safety studies of NV-143. On 17August, 2011, MEI’s Investigational New Drug (IND) application for ME-143 (formerly NV-143) was approved by the US Food and Drug Administration (FDA). The company plans to initiate a Phase I clinical trial of intravenous ME-143 by September. MEI will then follow this safety study with randomized Phase II studies in combination with chemotherapy. Program 2: Mitochondrial Inhibitors MEI’s second program is a family of compounds that includes NV-128, a first-generation compound that has shown activity against a broad range of cancer cell lines, and a next-generation compound called NV-344 that appears to be more active than NV-128 in pre-clinical studies. 16 DIRECTORS’ REPORT First Generation: NV-128 NV-128 is an investigational cancer compound which has been shown in pre-clinical laboratory studies to promote cancer cell death by targeting the specific protein regulatory pathway (i.e., AKT-mTOR pathway) in cancer cells that have become resistant to many drugs used to kill cancer cells. Structurally, NV-128 is an analogue of Phenoxodiol, but in contrast uses different molecular mechanisms to promote the death of cancer cells. In September 2009, MEI released data demonstrating that the efficacy of NV-128 in animal xenograft models is achieved without apparent toxicity. NV-128 is a novel mitochondrial inhibitor, capable of inhibiting both mTORC1 and mTORC2 protein regulatory pathways which are suggested to be central to the aberrant proliferative capacity of both mature cancer cells and cancer stem cells. Laboratory data in mice bearing human ovarian cancer xenografts demonstrated that NV-128 may have greater safety than some other mTOR inhibitors. Additional data released reported that NV-128 was judged to be without cardiac toxicity in laboratory studies. NV-128 has shown activity in pre-clinical models against a broad range of cancers, including KRAS-mutant, Tarceva-resistant non-small cell lung cancer cell lines. Results from an ongoing study conducted in collaboration with Dr.Gil Mor, an oncologist at the Yale School of Medicine, demonstrate that NV-128 is active against all chemotherapy-resistant ovarian tumor cells tested to date. In November 2010, Dr.Ayesha Alvero from the Department of Obstetrics, Gynecology, and Reproductive Sciences at the Yale School of Medicine presented data from a pre-clinical study of NV-128 demonstrating its ability to induce mitochondrial instability, ultimately leading to cell death in chemotherapy-resistant ovarian cancer stem cells. The data were reported at the 1st World Congress on Targeting Mitochondria in Berlin. Next Generation: NV-344 MEI has identified a possible natural metabolite of NV-128 in a compound it calls NV-344. In preliminary studies, NV-344 has demonstrated more activity against a panel of human tumor cell lines as compared to NV-128. MEI is in the process of finalising its lead identification studies for this program, after which it plans to conduct the necessary animal toxicity studies to initiate a Phase I trial during the second half of 2011. Glycotex Clinical Product Development Programs GLYC-101 The investigational product candidate GLYC-101 Gel, currently being developed by the Company’s US subsidiary Glycotex, Inc. (“Glycotex”), is intended to stimulate and modulate the natural cascade of wound healing activities in several cell populations. The product candidate is a topical gel formulation to be applied directly on the wound surface. The strategic priorities for GLYC-101 include wound healing following laser ablation, burn wounds, surgical wounds, venous ulcers and diabetic ulcers. Clinical and pre-clinical results On, 27 June, 2011 Glycotex announced that it had submitted the final results of the two completed Phase II clinical studies of its drug product candidate, GLYC-101 gel, to the clinicaltrials.gov database. These clinical studies have evaluated the effect of investigational GLYC-101 on wound closure in patients undergoing carbon dioxide laser skin resurfacing. 17 DIRECTORS’ REPORT The pilot randomized, double-blind, placebo-controlled clinical study in Beverly Hills, California has enrolled 12 healthy subjects undergoing laser skin ablation. In addition to assessing safety endpoints, the study has investigated efficacy endpoints, including the promotion of wound healing and cosmetic outcomes, over a 1-month period following laser skin ablation.Although this study was not statistically powered to determine efficacy of GLYC-101 gel, all wound sites, regardless of treatment, displayed complete wound closure without signs of delayed healing, and the median time to complete wound closure was 15 days for all ablated sites, regardless of treatment. No serious adverse events have occurred in this study. Based on the results of this study, GLYC-101 gel, 1.0% was well tolerated in healthy subjects undergoing laser skin ablation and recommended for further clinical testing. A second randomized, double-blind, placebo-controlled Phase II clinical study has evaluated the effect of investigational GLYC-101 gel on complete wound closure and cosmetic outcomes in 26 subjects undergoing carbon dioxide laser skin resurfacing on the lower eyelid area at one clinical trial site in Beverly Hills, California.Subjects were randomized to receive either GLYC-101 0.1%, GLYC-101 1.0%, or placebo gel on one lower eyelid, and a different test article on the other lower eyelid applied topically to the laser-ablated area immediately following the laser procedure and for four consecutive days thereafter for a total of five applications.The primary efficacy endpoint of the study was time to complete wound healing, and the secondary efficacy point was cosmetic outcomes, including scarring, observed over the course of one month following the initial application of GLYC-101 gel or placebo. In the overall analysis, time to complete wound closure was shorter for all GLYC-101 applications combined at each concentration compared to placebo (p values are 0.0062 and 0.0331 for GLYC-101, 0.1% and GLYC-101, 1.0%, respectively).By Day 12, approximately 94% and 82% of subjects receiving GLYC-101, 0.1% and GLYC-101, 1.0 %, respectively, exhibited complete wound closure compared to approximately 64% of subjects receiving placebo. All subjects had complete wound closure by Day 35. No serious adverse events considered to be related to GLYC-101 have been reported. Preliminary clinical activity of GLYC-101 is consistent with the results of the mechanism of action studies. As described in a recent publication (S. Roy et al., Wound Repair Regen. 2011 May; 19(3):411-419), GLYC-101 was shown to regulate wound macrophage function by inducing production of tumour necrosis factor alpha (TNFα) in murine and human cells.Activation of wound macrophages by GLYC-101 represents one of the potential mechanisms by which this β-glucan may benefit chronic wounds where inefficient inflammatory response is one of the underlying causes of impaired healing. Intellectual property In the past 12 months the Company has filed four US patent applications in relation to applications of the GLYC-101 technology. The applications are directed to methods of predicting the response of a patient to the administration of glucan; methods of producing endotoxin-free glucan; methods of evaluating the biological activity of a glucan; and methods for treating skin wounds or lesions,or connective tissue damage or injuryusing a particular amount of GLYC-101. The Company now has a total of 17 patents and pending patent applications covering GLYC-101, including11 granted patents and 6 pending patent applications. Funding Glycotex has been awarded a cash grant totaling US$244,479 under the US Government's Qualifying Therapeutic Discovery Project (QTDP) program. The QTDP program was created by US Congress as part of the Patient Protection and Affordable Care Act of 2010. Glycotex received the grant for its program to develop GLYC-101 Gel investigational product for the treatment of acute and chronic wounds. 18 DIRECTORS’ REPORT Strategic Collaborations Glycotex has been engaged in pre-liminary discussions with potential corporate partners that could provide synergies for the continued development, manufacture, and future commercialization of our lead compound. Significant changes in the state of affairs During the financial year there were no significant changes in the state of affairs of the Group other than referred to in the Directors’ Report, the financial statements or the notes thereto. Significant events after the end of the reporting period Novogen Limited received a letter from The Nasdaq Stock Market on 21 July, 2011 notifying it that for the last 30 consecutive business days the bid price of the Company’s American Depository Receeipts (“ADR’s”) closed below the minimum US$1.00 per share requirement for continued inclusion on the Nasdaq Capital Market under Nasdaq Rule5450(a)(1).According to Nasdaq’s letter, the Company will be afforded a grace period of 180 calendar days, or until 17 January, 2012, to regain compliance in accordance with Nasdaq Rule5810(c)(3)(A).In order to regain compliance, shares of the Company’s ADR’s must maintain a minimum bid closing price of at least US$1.00 per share for a minimum of ten consecutive business days during the grace period.The Company intends to actively monitor the bid price of its ADR’s between now and 17January, 2012.This notification from The Nasdaq Stock Market has no bearing on the Australian Stock Exchange listing of the Company’s common shares. On 2 August, 2011 Novogen announced the completion of the sale of its consumer products business to Pharm-a-Care Laboratories Pty Limited for a total sale price of $10.1million. The sale of the consumer business followed a review by the Directors of the Company of the strategic alternatives for all of its businesses.While the consumer business has grown over the past 12 months and is profitable, it did not fit with the Company’s longer term focus on therapeutic drug development programs primarily, through the Company’s majority owned subsidiaries Marshall Edwards, Inc. and Glycotex, Inc. On 25 July, 2011, MEI issued 375,000 shares following the conversion of Series B Warrants issued under the private placement in May, 2011. Gross proceeds received from the conversion of the warrants was US$341,000. On 18 August, 2011, MEI issued a further 919,000 shares following the conversion of Series B Warrants issued under the private placement in May, 2011. Gross proceeds received from the conversion of the warrants was US$928,000. Novogen’s ownership following this share issue is 51.5%, excluding the potential common stock convertible under the preference shares issued to Novogen under IP assets sale to MEI. In the event that Novogen exercised these preference shares the resultant ownership interest in MEI would be 67.1%. There have been no other significant events occurring after the end of the reporting period which have had a material impact on the business. 19 DIRECTORS’ REPORT Likely developments and expected results of operations The Directors foresee that during the 2011/2012 year the development of Company’s next generation drug candidates through MEI will be a primary focus. MEI will be charged with bringing commercial success to the most promising opportunities offeredfrom the Group’s isoflavoneintellectual property. The Company plans to review its existing corporate structure following the sale of the consumer business and the IP transfer to MEI. The Company currently intends to invest the bulk of the $10.1 million proceeds of the sale of the consumer business into the Company’s two majority owned subsidiaries, Marshall Edwards, Inc. and Glycotex, Inc., subject to agreed commercial terms.The additional capital will allow both MEI and Glycotex to advance their respective development programs to clinical data points which the Company believes can create significant value for Novogen’s shareholders. Environmental regulation and performance The Group held licences issued by the Environmental Protection Authority which specify the manner of waste disposal for the Group’s pilot manufacturing operations in North Ryde. These licences were no longer required, due to the low waste levels currently being generated, and were surrendered in July, 2010. There have been no significant known breaches of the Group’s licence conditions. Share options As at the date of this report there were 2,052,192 unissued Novogen ordinary shares under options (2,528,560 at the end of the reporting period), 2,400,620 unissued Marshall Edwards, Inc. ordinary shares under options or warrants (3,694,620 at the end of the reporting period) and 132,586 unissued Glycotex, Inc. ordinary shares under options (132,586 at the end of the reporting period). Refer to Note 13 of the Financial Statements for further details of the options outstanding. The terms and conditions of each grant of options that were in existence during the financial year are as follows: Novogen Limited Grant date Date fully vested and exercisable Expiry date Exercise price $ No. ordinary shares under options at balance date 21/04/2006 21/04/2010 21/04/2011 - 30/03/2007 30/03/2011 30/03/2012 26/10/2007 26/10/2011 26/10/2012 - 1/03/2008 1/03/2012 1/03/2013 31/10/2008 1/03/2012 1/03/2013 - 6/03/2009 6/03/2013 6/03/2014 6/05/2011 1/07/2012 26/01/2015 20 DIRECTORS’ REPORT Marshall Edwards, Inc. Grant date Date fully vested and exercisable Expiry date Exercise price US$* No. ordinary shares under options at balance date* 11/07/2006 11/01/2007 11/07/2010 - 6/08/2007 6/02/2008 6/08/2012 6/08/2007 6/08/2007 6/08/2012 30/07/2008 30/07/2008 30/07/2013 28/01/2009 28/01/2009 28/01/2014 23/04/2010 1/04/2014 23/04/2015 7/06/2010 1/06/2014 7/06/2015 18/06/2010 1/06/2014 18/06/2015 1/09/2010 1/09/2014 1/09/2015 1/11/2010 1/11/2014 1/11/2015 1/06/2011 1/06/2015 1/06/2016 18/05/2011 18/11/2011 18/11/2016 1.57 # 18/05/2011 18/05/2011 18/05/2012 1.33 # * The number of options have been adjusted to reflect the reverse share split which occurred in March 2010. See Note 12 for more details. # Exercise price represents the initial exercise price, however, the warrants have an adjustment mechanism which may result in the future exercise price being less than this amount (refer the disclosure on MEI capital raising commencing on page 12 for more information). Glycotex, Inc. Grant date Date fully vested and exercisable Expiry date Exercise price US$ No. ordinary shares under options at balance date 29/05/2009 29/05/2011 29/05/2014 1/01/2010 1/01/2010 31/12/2014 Option holders do not have any right by virtue of the option to participate in any share issue of the Company or any other related body corporate. Shares issued as a result of the exercise of options During the year, no options were exercised by employees or consultants to acquire ordinary shares in Novogen Limited or its subsidiaries. Since the end of the financial year, MEI issued 1,294,000 common shares following the conversion of Series B Warrants issued under the private placement in May 2011, no other options have been exercised.(refer “Significant events after the end of the reporting period”, commencing on page 19 for more information) Indemnification and insurance of Directors and Officers The Group has not, during or since the financial year, in respect of any person who is or has been a Director or Officer of the Company or related body corporate: a) indemnified or made any relevant agreement for indemnifying against a liability incurred as a Director or Officer, including costs and expenses in successfully defending legal proceedings; or b) paid or agreed to pay a premium in respect of a contract insuring against liability incurred as a Director or Officer for the costs or expenses to defend legal proceedings, with the exception of the following matter: 21 DIRECTORS’ REPORT The Group has paid premiums to insure each Director and Officer against the liabilities for costs and expenses incurred by them in defending legal proceedings arising out of their conduct involving a breach of duty in relation to the Company. Directors' meetings During the financial year ended 30 June, 2011, the number of meetings held and attended by each Director were: Directors' meetings Meetings of Committees Audit Remuneration Number of meetings held: 22 3 1 Number of meetings attended: WD Rueckert 22 3 1 JT Austin 18 2 1 P Scutt 15 - - PR White 17 2 1 RC Youngman 18 - - PA Johnston 6 1 - PJ Nestel AO 7 1 - GM Leppinus 6 1 - Each of the Directors attended all of the Director meetings to which they were eligible to attend, with the exception of Mr White and Mr Leppinus who each missed one meeting. Each Director attended all of the Audit and Remuneration Committee meetings to which they were eligible to attend. Committee membership At the date of this report, the Company had an Audit Committee and a Remuneration Committee of the Board of Directors. Directors acting as members on the committees during the year were: AuditRemuneration WD Rueckert (Chairman) WD Rueckert (Chairman) – appointed Chairman 18 October, 2010– appointed Chairman 18 October, 2010 JT Austin – appointed 29 October, 2010JT Austin – appointed 29 October, 2010 PR White – appointed 29 October, 2010PR White – appointed 29 October, 2010 PA Johnston – resigned 18 October, 2010PA Johnston – resigned 18 October, 2010 GM Leppinus – retired 29 October 2010GM Leppinus – retired 29 October 2010 PJ Nestel AO – retired 29 October 2010PJ Nestel AO – retired 29 October 2010 Rounding The amounts contained in this Report and in the Financial Statements have been rounded off under the option available to the Company under ASIC Class Order 98/0100. The Company is an entity to which the Class Order applies. Amounts have beenrounded off to the nearest thousand dollars unless otherwise stated. 22 DIRECTORS’ REPORT REMUNERATION REPORT – AUDITED This report outlines the remuneration arrangements in place for Directors and executives of Novogen Limited.The information provided in this remuneration report has been audited as required by section 308(3c) of the Corporations Act 2001. A.Principles used to determine the nature and amount of remuneration Remuneration philosophy Remuneration is assessed for Directorsand senior executives with the overall objective of ensuring maximum stakeholder benefit from the retention of a high quality executive team. The appropriateness and nature of remuneration is assessed by reference to employment market conditions. The financial and non-financial objectives of the Company are also considered when assessing the remuneration of Directors and other key management personnel. During the year the Company introduced a bonus scheme to assist with staff retention and financial performance. The scheme is aimed to reward all staff on the successful achievement of certain financial milestones. The Board has a Remuneration Committee which is responsible for determining and reviewing compensation arrangements for the key management personnel. Director’s fees The Constitution of the Company and the ASX Listing Rules specify that the aggregate remuneration of Non-executive Directors shall be determined from time to time by General Meeting. The last determination for Novogen Limited was at the Annual General Meeting held on 28 October, 2005 when the shareholders approved an aggregate remuneration of $560,000. The total Non-executive Director remuneration of Novogen Limited, including share based payments, for the year ended 30 June, 2011 utilised $415,000, (2010: $212,000) of this authorised amount. The amount of aggregate remuneration sought to be approved by shareholders and the manner in which it is apportioned amongst Directors is reviewed periodically. Non-executive Director remuneration Fees to Non-executive Directors reflect the demands which are made on, and the responsibilities of the Directors. Non-executive Directors’ fees are reviewed periodically by the Board. In conducting these reviews the Board considers independent remuneration surveys to ensure Non-executive Directors’ fees are appropriate and in line with the market. Each Non-executive Director receives a fee for being a Director of the Company. An additional fee is also paid for each Board committee on which a Director sits. The payment of additional fees for serving on a committee recognises the additional time commitment required by Non-executive Directors who serve on one or more committees. Due to the impact of the global financial crisis and the need for the Company to conserve cash, the Company’s Non-executive Directors voluntarily reduced Director’s fees by 20% with effect from 1February, 2009, this reduction was maintained for the year ended 30 June, 2011. Executive Directors and other key management personnel remuneration The Remuneration Committee of the Board of Directors is responsible for determining and reviewing compensation arrangements for the key management personnel. The Remuneration Committee assesses the appropriateness of the nature and amount of remuneration of such Officers on a periodic basis by reference to relevant employment market conditions with the overall objective of ensuring maximum stakeholder benefit from the retention of a high quality executive team. Such officers are given the opportunity to receive their base remuneration, which is structured as a total employment cost package, in a variety of forms including cash and prescribed non-financial benefits. It is intended that the manner of payment chosen will be optimal for the recipient without creating undue cost for the Group. 23 DIRECTORS’ REPORT Company result and movement in share price The following table sets out summary information about the Group’s loss and movements in share price for the five years to June, 2011. 30 June, 2011 30 June, 2010 30 June, 2009 30 June, 2008 30 June, 2007 $'000 $'000 $'000 $'000 $'000 Revenue Net Loss ) 30 June, 2011 30 June, 2010 30 June, 2009 30 June, 2008 30 June, 2007 $ Share price at start of year Share price at end of year Basic and diluted earnings/(loss) per share (cents) B.Details of remuneration Details of the remuneration of the Directors of Novogen Limited and other key management personnel and Group executives of the Novogen Group are set out in the following tables. Unless otherwise stated all Directors, other key management personnel and Group executives were in office for the whole of the financial year ending 30 June, 2011. The key management personnel of the Group are: Directors · WD Rueckert - Chairman (Non-executive) elected Chairman 18 October, 2010 · JT Austin - Director (Non-executive) appointed 20 September, 2010 · PDA Scutt - Director (Non-executive) appointed 29 October, 2010 · PR White - Director (Non-executive) appointed 20 September, 2010 · RC Youngman - Director (Non-executive) appointed 20 September, 2010 · PA Johnston - Chairman (Non-executive) resigned 18 October, 2010 · GM Leppinus - Director (Non-executive) retired 29 October, 2010 · PJ Nestel AO - Director (Non-executive) retired 29 October, 2010 24 DIRECTORS’ REPORT Other key management personnel · CD Kearney – General Manager Consumer Business · RL Erratt – Company Secretary - employment ceased 31 December, 2010 · DP Gold – President and CEO - Marshall Edwards, Inc. · TM Zech – CFO - Marshall Edwards, Inc. · MG Hinze – CFO · AJ Husband – Research Director – employment ceased 1 July, 2010 · BM Palmer – Operations General Manager – employment ceased 31 July, 2010 In addition, the following person is disclosed under the Corporations Act 2001 as he is among the 5 highest remunerated Group executives. · R Koenig – CEO Glycotex, Inc. (US) There are no executives of Novogen Limited as all executives are employed by other Group companies. There are no performance conditions associated with the remuneration disclosed in the table below. Remuneration of key management personnel and other Group executives (includes movements in executive leave provisions for untaken annual and long service leave) Short term benefits Post employment Long term benefits Termination payments Share based payments Total Salary & fees Cashbonus # Non-monetary benefits Superannuation Long Service Leave Options $ % $ Key management personnel Non-executive Directors WD Rueckert (i) - % JT Austin ^ - P Scutt ^ - % PR White ^ - % R Youngman ^ - % PA Johnston (ii) ^ - GM Leppinus ^ - PJ Nestel AO (iii) ^ - Executives CD Kearney - - % RL Erratt (iv) ^ ) -9.8 % DP Gold ** - % TM Zech ** - % MG Hinze - % AJ Husband ^ - ) -6.6 % BM Palmer ^ - ) -16.3 % Other Group executives R Koenig ** - % % (i) Remuneration includes MEI and Glycotex Director’s fees of $58,051*. (ii) Remuneration includes MEI and Glycotex Director’s fees of $79,051*. (iii) Remuneration includes MEI Director’s fees of $4,000. (iv) Remuneration excludes amounts earned as a consultant totalling $43,065 * Glycotex Director’s fees have been earned but not paid as at the date of this report. The amounts owed from Glycotex are not expected to be received in cash but are expected to be settled in equity. ** US based employee. ^ Remuneration and benefits covered period of appointment which was only part of the financial year. # Cash retention bonus paid on 31 December, 2010 – there were no performance conditions attached. 25 DIRECTORS’ REPORT Short term benefits Post employment Long term benefits Termination payments Share based payments Total Salary & fees Cash bonus Non-monetary benefits Superannuation Long Service Leave Options $ % $ Key management personnel Non-executive Directors PA Johnston (i) - GM Leppinus - PJ Nestel AO (ii) - WD Rueckert (iii) - Executive Directors C Naughton (iv) @ - ) -2.4 % AJ Husband - - % Executives DR Seaton (v) @ - ) -0.5 % WJ Lancaster ** @ - - - ) -0.5 % BM Palmer - - % CD Kearney - - % RL Erratt - - % DP Gold (vi) ** - % TM Zech (vi) ** - % MG Hinze (vi) - 75 - % Other Group executives R Koenig ** - - - % - % (i) Remuneration includes MEI and Glycotex Director’s fees of $92,625*. (ii) Remuneration includes MEI Director’s fees of $36,000. (iii) Remuneration includes Glycotex Director’s fees of $56,625*. (iv) Remuneration includes MEI and Glycotex Director’s fees of $29,593*. (v) Remuneration includes Glycotex Director’s fees of $51,906*. (vi) Remuneration and benefits covered period of appointment which were part of the financial year. * Glycotex Director’s fees have been earned but not paid as at the date of this report. The amounts owed from Glycotex are not expected to be received in cash but are expected to be settled in equity. ** US based employee. @ employment ceased during the year ended 30 June, 2010. C.Employment Agreements Novogen Executive Directors and key management executives (standard contracts) It is the Remuneration Committee policy that employment contracts are entered into with each of the executives who are considered key management personnel. New contracts were entered into in March, 2010. Under the terms of the agreement remuneration is reviewed annually and any increases may be made at the discretion of the Remuneration Committee. Key management executives are given the opportunity to receive their base remuneration, which is structured as a total employment cost package, in a variety of forms including cash and prescribed non financial benefits. The employment agreement continues until terminated by either party by giving six months notice in accordance with the terms of the contract or in the case of the Company by making a payment in lieu of six months notice to the employee. In the event of the Company terminating without cause, under the terms of the contract the amount payable on termination is a fixed dollar value for each key management personnel which at 1 July, 2010 was of an amount equal to 4.66 months remuneration, in addition to any amount payable in lieu of notice. In September, 2010, an employment agreement was signed with the Chief Financial Officer. The employment agreement continues until terminated by either party by giving six months notice in accordance with the terms of their contract or in the case of the Company by making a payment in lieu of six months notice to the employee. In the event of the Company terminating without cause, under the terms of the contract the amount payable on termination is equal to 6 months remuneration, in addition to any amount payable in lieu of notice. 26 DIRECTORS’ REPORT The Company may terminate the contracts at any time without cause if serious misconduct has occurred. Glycotex, Inc. - Chief Executive Officer The CEO of Glycotex, Inc. is employed under an employment agreement that commenced in December, 2005 and was subsequently amended in January, 2008. This employment contract has no expiry date. Effective 1 January, 2009 Dr Koenig is entitled to a base salary of US$315,000 per annum. Effective from 1 January, 2010, Dr Koenig voluntarily agreed to reduction of 20% in paid remuneration. This agreement will remain in effect until terminated by Dr Koenig. In the event that DrKoenig’s employment is terminated without cause or without good reason or Glycotex, Inc. undergoes a change in control, he will be entitled to certain severance and change in control benefits including: in the event of his termination without cause or without good reason, DrKoenig will be entitled to receive continued payment of his base salary and reimbursement of premiums he pays for continued health coverage under COBRA during the twelve month period following such termination; in the event of his termination without cause or without good reason during the one year following a change in control, to the extent not vested, the stock option granted to DrKoenig upon the initial public offering will become fully vested; in the event that Glycotex undergoes a change in control, fifty percent of each of the four installments of DrKoenig’s stock options issuable to him in connection with the offering will become fully vested. In addition, in the event that DrKoenig’s employment is terminated without cause or good reason within the one year period following a change in control, to the extent not vested, the stock options granted to DrKoenig upon the initial public offering will vest. Upon the termination of DrKoenig’s employment for cause or his resignation other than for good reason, DrKoenig will be entitled only to any amounts earned and payable but not yet paid, and for reimbursement of business or relocation expenses properly incurred but not yet paid. Marshall Edwards, Inc. – Chief Executive Officer and Chief Financial Officer Contracts Marshall Edwards, Inc. has entered into employment contracts with its Chief Executive Officer and Chief Financial Officer. These contracts have no set term and detail the amount of remuneration and other benefits applicable on their initial appointment. These contracts do not fix the amount of remuneration increases from year to year. The Chief Executive Officer of MEI commenced in April, 2010 and is employed under an employment agreement. The base salary under this agreement is US$400,000 per annum. An additional cash bonus up to a maximum of 40% of the base salary per fiscal year may be payable upon attainment of milestone goals established by the Board.Share options were also granted as part of the employment terms – details of these options is described further under Note 13. In the event that employment is terminated by MEI without cause, payment in lieu of notice equivalent to 12 months base salary is payable. Voluntary termination by the CEO can take place at any time by giving three months notice to MEI. In the event that employment is terminated for cause no severance pay or other benefits are payable by MEI. 27 DIRECTORS’ REPORT The Chief Financial Officer of MEI commenced in June, 2010 and is employed under an employment agreement. The base salary under this agreement is US$250,000 per annum. An additional cash bonus up to a maximum of 20% of the base salary per fiscal year may be payable upon attainment of milestone goals established by the Board.Share options were also granted as part of the employment terms – details of these options is described further under Note 13. In the event that employment is terminated by MEI without cause, payment in lieu of notice equivalent to 12 months base salary is payable. Voluntary termination by the CFO can take place at any time by giving two months notice to MEI. In the event that employment is terminated for cause no severance pay or other benefits are payable by MEI. D. Share Based Compensation Employee share option plan The Company established an Employee Share Option Plan which was approved by shareholders in October, 2007. The employee Share Option Plan provides for the issue of options to eligible employees being an employee or Director of the Company or related company. The number and timing of options issued under the terms of the Employee Share Option Plan is entirely at the discretion of the Board. Each option issued under the Employee Share Option Plan entitles its holder to acquire one fully paid ordinary share and is exercisable at a price generally equal to the weighted average price of such shares at the close of trading on the Australian Stock Exchange Limited for the five days prior to the date of issue. Options generally vest equally over a four year period from the date of grant and expire five years after grant date. No performance conditions apply to the options granted, however, the unvested option lapses if the employee ceases to be an employee during the vesting period. Options are not transferable and can not be settled by the Company in cash. The Employee Share Option Plan provides that in the event of a change of control of the Company or in the event that the Company is taken over, outstanding options become exercisable regardless of vesting status. Remuneration options: granted and vested during the year During the financial year options were granted, by Novogen Limited, under the Employee Share Option Plan as equity compensation benefits to the Directors, following approval at an Extraordinary General Meeting held 6 May, 2011 and to the Chief Financial Officer as disclosed below. The options were issued free of charge. Each option entitles the holder to subscribe for one fully paid ordinary share in Novogen Limited. The exercise price for these options is equivalent to the weighted average price of Novogen’s shares at the close of trading on the ASX for the ten days prior to the date of approval, plus an additional 10% premium added to this amount. The options expire four years after grant date and vest in two equal instalments over a two year period. No performance conditions apply to the options granted, however, should employment be terminated or if a Director ceases to be a director during the vesting period, all unvested options are immediately forfeited. Options are not transferable and cannot be settled by Novogen in cash. The option plan provides that if there is a change in control of Novogen outstanding options become exercisable regardless of vesting status. No performance conditions apply to the options granted to the Company’s Directors, who are a new group who have taken the responsibility and risk of repositioning Novogen for future success. The Company believes that it is important to provide an equity incentive to the Board members to fully align their investments with those of the shareholders. All Directors accepted to receive options, with the exception of Mr JT Austin who refrained from participating due to his existing significant shareholding. There were no alterations to the terms and conditions of options granted as remuneration since their grant date. There is no Board policy in relation to staff members limiting their exposure to risk as options vest subject to service criteria, not performance criteria. 28 DIRECTORS’ REPORT The following table sets out options issued to Directors and key management personnel during the year: Terms and conditions for each grant Granted number Grant date Value per option at grant date Total value of options at grant date Exercise price per share First exercise date Last exercise date Non-executive Directors WD Rueckert 6/05/2011 1/07/2011 25/01/2015 P Scutt 6/05/2011 1/07/2011 25/01/2015 PR White 6/05/2011 1/07/2011 25/01/2015 R Youngman 6/05/2011 1/07/2011 25/01/2015 Executives M Hinze 6/05/2011 1/07/2011 25/01/2015 Total Shares issued on exercise of remuneration options No key management personnel or executives exercised options during the year ended 30June, 2011. Shares lapsed The value of options for key management personnel, which lapsed during the year ended 30 June, 2011, was nil. End of Audited Remuneration Report. 29 DIRECTORS’ REPORT AUDITOR’S INDEPENDENCE AND NON-AUDIT SERVICES A copy of the Auditor’s independence declaration required under section 307C of the Corporations Act 2001 is set out on page 31. Non-audit services The following non-audit services were provided by the entities’ Auditor BDO Audit (NSW-VIC) Pty Ltd (“BDO”). The Directors are satisfied that the provision of non-audit services is compatible with the general standard of independence for auditors imposed by the Corporations Act 2001. The nature and scope of each type of non-audit service means that auditor independence was not compromised. BDO received or are due to receive the following amounts for the provision of non-audit services during the year. Tax compliance services $ S3/S4/S8 review services $ $ Signed in accordance with a Resolution of the Board of Directors. /s/ William Rueckert William Rueckert Chairman Sydney, 31 August, 2011 30 AUDITOR’S INDEPENDENCE DECLARATION DECLARATION OF INDEPENDENCE BY SIMON COULTON TO THE DIRECTORS OF NOVOGEN LIMITED As lead auditor of Novogen Limited for the year ended 30 June 2011, I declare that, to the best of my knowledge and belief, there have been no contraventions of: · the auditor independence requirements of the Corporations Act 2001 in relation to the audit; and · any applicable code of professional conduct in relation to the audit. This declaration is in respect of Novogen Limited and the entities it controlled during the period. /s/ Simon Coulton Simon Coulton Director BDO Audit (NSW-VIC) Pty Ltd Dated in Sydney this 31st day of August 2011. 31 CORPORATE GOVERNANCE STATEMENT The Board of Directors of Novogen Limited is responsible for the corporate governance of the Company. The Board guides and monitors the business and affairs of Novogen Limited on behalf of the shareholders by whom they are elected and to whom they are accountable. The principle features of Novogen’s corporate governance regime are set out in this corporate governance statement. The relevant codes, policies and charters that underpin the Company’s corporate governance practices are available on the Company’s website: www.novogen.com. ASX Corporate Governance Council guidelines The Company through the reporting period had corporate governance practices which are consistent in all material respects with the ASX Corporate Governance Council best practice recommendations except for the establishment of a Nomination Committee. The Board continues to review and update its corporate governance practices to ensure it meets the interests of shareholders. The Company believes that it achieves compliance in a manner appropriate for smaller listed entities. Nomination Committee Recommendation 2.4 requires listed entities to establish a Nomination Committee. The duties and responsibility typically delegated to such a committee are included in the responsibilities of the entire Board. Accordingly, during the year ended 30 June, 2011, Novogen Limited did not have a separately established Nomination Committee. The Board does not believe that any marked efficiencies or enhancements would be achieved by the creation of a separate Board sub-committee. Corporate Governance Principles Principle 1. Lay solid foundations for management and oversight The function of the Board ofDirectors is clearly defined in the Board charter and includes the responsibility for: · providing strategic direction for the Company and approving the annual budget; · monitoring financial performance against budget; · determining the capital structure of the Company including the allotment of new capital; · monitoring the performance of the Company’s risk management and internal controls; and · monitoring managerial performance and determining delegated responsibility. Day-to-day management of the Company’s affairs and the implementation of the corporate strategy and policy initiatives are delegated by the Board to the senior executives. Senior executive performance is evaluated by assessing the achievement of financial and non financial objectives. Principle 2. Structure the Board to add value The Board comprises five Non-executive Directors, four of which are considered independent. Directors are considered to be independent when they are independent of management and free from any business or other relationship that could materially interfere with, or could reasonably be perceived to materially interfere with, the exercise of their unfettered and independent judgement. In the context of Director independence, “materiality” is considered from both the Company and individual Director perspective. In determining whether a Non-executive Director is independent the following factors are taken into account. They must not: · hold more than 5% of the Company’s outstanding shares; · have been employed as an executive within the last 3 years; · have been a Principal of a material professional advisor or consultant; · have a material contractual relationship with the Company; · have served on the Board for a period which could be perceived to interfere with their ability to act in the best interests of the Company; and · be engaged in any business interests which could be perceived to interfere with their ability to act in the best interests of the Company. 32 CORPORATE GOVERNANCE STATEMENT In accordance with the definition of independence above, and the materiality thresholds set, the following Directors of Novogen Limited are considered to be independent: Name Position WD Rueckert Non-executive Director and Chairman P Scutt Non-executive Director PR White Non-executive Director R Youngman Non-executive Director The term in office held by each Director in office at 30 June, 2011 is as follows: Name Term in Office WD Rueckert 2 years JT Austin 1 year – appointed 20 September, 2010 P Scutt 1 year – appointed 29 October, 2010 PR White 1 year – appointed 20 September, 2010 R Youngman 1 year – appointed 20 September, 2010 The skills, expertise and experience relevant to the position of Director held by each Director in office at the date of this annual report is included in the Directors’ Report commencing on page 4. The Board has established two committees including the Remuneration Committee and the Audit Committee. The role of the Audit Committee is discussed under “Principle 4” of this report. The Remuneration Report commences on page 23. Operation of the Board During the year the Board met twenty-two times, to save costs, many of these meetings were conducted by teleconference. The performance of the Group is monitored on a monthly basis. Monthly financial reports are presented and analysed for the Group. The Board also reviews the Group’s progress against the objectives outlined in the strategic plan. In addition the Directors analyse Board papers and reports submitted by management. Senior management regularly attend Board meetings to report on particular issues affecting the Company and the Board also engages in regular informal discussions with management. The performance of the Board is reviewed regularly by the Chairman. The performance of each Director is continually monitored by the Chairman and fellow Directors. The performance of the Board is assessed against its effectiveness in ensuring the Company has appropriate strategies to achieve organisational success and that adequate monitoring of organisational and financial performance takes place to meet strategic goals and minimise or manage all forms of risk which may impinge on the Company’s overall performance. 33 CORPORATE GOVERNANCE STATEMENT The Chairman seeks ongoing feedback from individual Directors on any aspect of Board performance and, where appropriate, significant matters are tabled at a full Board meeting for further discussion and resolution. The Chairman conductsan interview with individual Directors on an annual basis covering Board structure and adequacy of skills, meeting process and the performance of the Board both collectively and individually. Any significant issues are raised for further discussion, resolution and appropriate action. An assessment carried out in accordance with this process was undertaken during the reporting period. There are procedures in place, agreed by the Board, to assist Directors in the performance of their duties to the Company and shareholders, by seeking independent professional advice at the Company’s expense. Each Director has direct access to the Company Secretary and the Company Secretary has accountability to the Board on all governance matters. Principle 3. Promote ethical and responsible decision making Code of conduct The Board has approved a Code of Conduct applicable for all Directors and employees. The Code requires that at all times Company personnel act with the utmost integrity, objectivity and in compliance with the letter and spirit of the law and Company policies. Share trading policy The Company has developed a policy for the trading in Company securities by Directors, senior staff and all other employees and it is detailed in the Company’s Code of Conduct. Trading is only permitted in designated trading windows in the 30 days following the release of the half yearly and annual financial results to the market and the 30 day period following the Annual General Meeting. The Code of Conduct which includes the policy on share trading is available on the Company’s website. Principle 4. Safeguard integrity in financial reporting Audit Committee The Board has an Audit Committee which comprises a majority of independent Non-executive Directors and operates under a charter approved by the Board. It is the Board’s responsibility to ensure that an effective internal control framework exists within the Group. This includes internal controls to deal with both the effectiveness and efficiency of significant business processes, the safeguarding of assets, the maintenance of proper accounting records and the reliability of financial information as well as non-financial considerations such as bench marking of operational key performance indicators. The Board has delegated the responsibility for the establishment and maintenance of a framework of internal control and ethical standards for the management of the Company to the Audit Committee. The Audit Committee is responsible for the selection and appointment of the external auditor. The Audit Committee reviews the performance of the external auditor on an annual basis and meets with it to discuss audit planning matters and statutory reporting requirements. The Audit Committee also assesses whether non-audit services provided by the external auditor are consistent with maintaining auditor independence. The Audit Committee also meets periodically with the auditor without management being present. The current external auditor, BDO Audit (NSW-VIC) Pty Ltd (“BDO”), attends the Annual General Meeting. BDO rotates its audit engagement partner for listed companies at least every five years. 34 CORPORATE GOVERNANCE STATEMENT The Audit Committee also provides the Board with additional assurance regarding the reliability of financial information for inclusion in the financial reports. The Board is of the view that the skill and experience of its members are sufficient to enable the Committee to discharge its responsibilities within its charter. The members of the Audit Committee during the year were Geoffrey Leppinus (Chairman) (retired 29 October, 2010), Paul Nestel (retired 29 October, 2010), Philip Johnston (resigned 18October, 2010), William Rueckert (elected Chairman 29 October, 2010), Josiah Austin (appointed 29October, 2010) and Peter White (appointed 29 October, 2010). Qualifications of Audit Committee members Qualifications of the members of the Audit Committee are contained in the Directors’ Report commencing on page 4. For details on the number of Audit Committee meetings held during the year and the attendees at those meetings refer to page 22 of the Directors’ Report. Principle 5 and 6. Making timely and balanced disclosure and respect the rights of shareholders Continuous disclosure The Company has written policies and procedures on continuous information disclosure concerning the Group. This is information which a reasonable person would expect to have a material impact on the price of the Company’s securities. Proposed announcements are generally reviewed and approved by the Board prior to release to the ASX and hence to the shareholders, media, analysts brokers and the public. The disclosure policy is overseen and coordinated by the Company Secretary, who has responsibility for ensuring compliance with the continuous disclosure requirements of the Australian Securities Exchange (”ASX”) Listing Rules. Announcements are posted on the Company’s website after they have been released to the ASX. A summary of the Company’s policy on continuous disclosure is available on the Company’s website. The Company aims to provide good quality clear communications to shareholders. Shareholders can access the Company’s annual report and periodic newsletters on the Company’s website. The Company’s website includes presentations, transcripts of corporate presentations, links to analysts reports and Annual Meeting transcripts and is a key source of information for shareholders and prospective shareholders. The Company views the Annual General Meeting of shareholders as an opportunity for shareholders to ask questions of the Board. The external auditor attends all Annual General Meetings and is also available to answer shareholder questions. Principle 7. Recognise and manage risk The Board has established controls to safeguard the interests of the Group and to ensure Group policies are in place to minimise risk. These include policies that: · ensure Board approval of a strategic plan, which encompasses the Group’s vision, mission and strategy statements, designed to meet stakeholders needs and manage business risk; · ensure that capital expenditure above a set level is approved by the Board; · ensure business risks are appropriately managed through an insurance and risk management program; · ensure that safety, health, environmental standards and management systems are monitored and reviewed to achieve high standards of compliance and performance; · ensure that cash resources are invested in high quality, secure, financial institutions; and · ensure implementation of Board approved operating plans and budgets and Board monitoring of progress against these budgets, including the establishment and monitoring of key performance indicators. 35 CORPORATE GOVERNANCE STATEMENT Responsibility for establishing and maintaining effective risk management strategies rests with senior management. The senior management group is also responsible for the risk management culture throughout the Company. The Board oversees the Company’s risk management systems which have been established by management for assessing and managing operational, financial reporting and compliance risks for the Group. CFO Certification TheChief Financial Officer has provided a written statement to the Board: · that the financial reports are complete and present a true and fair view, in all material respects, of the financial condition and operational results of the Company and Group and are in accordance with relevant accounting standards; and · that the above statement is founded on a sound system of risk management and internal controls are operating efficiently and effectively in all material respects. Environmental regulation and health and safety The Board considers the management of occupational health and safety and environmental issues are vital for the success of the business. The Company has established an Occupational Health and Safety Committee to review and manage the work place safety and environment issues. Principle 8. Remunerate fairly and responsibly Remuneration Committee. The Board has established a Remuneration Committee which is responsible for determining and reviewing compensation arrangements for the key management personnel. The Remuneration Committee operates in accordance with its charter which is available on the Company’s website. The Remuneration Committee comprises a majority of independent Non-executive Directors and has responsibility for reviewing and setting the remuneration of any Executive Directors and key management personnel by reference to independent data, external professional advice and the requirement to retain high quality management. Remuneration policies are established to attract and retain highly qualified Directors and senior management. The Remuneration Committee obtains independent advice on the appropriateness of remuneration levels. The members of theRemuneration Committee during the year were Philip Johnston (Chairman) (resigned 18 October, 2010), Paul Nestel (retired 29 October, 2010), Geoffrey Leppinus (retired 29 October, 2010), William Ruekert (elected Chairman 29 October, 2010), Josiah Austin (appointed 29 October, 2010) and Peter White (appointed 29 October, 2010). During the year the impact of the global financial crisis continued which, together with the disappointing results from our OVATURE trial, delayed our ability to raise significant new funds into the Group. In response to this situation the remuneration committee resolved to continue the Director fee reduction of 20% made in February 2009. In addition during the year, the number of Senior Management of Novogen was alsoreduced further to contain costs. 36 NOVOGEN LIMITED AND CONTROLLED ENTITIES STATEMENT OF COMPREHENSIVE INCOME for the year ended 30 June, 2011 Notes Consolidated $'000 $'000 Continuing Operations Revenue 2 Gross profit Other income 2 7 Research & development expenses ) ) General and administrative expenses ) ) Finance costs ) ) Loss before income tax 2 ) ) Income tax expense 3 (1
